Case 2:17-cv-07083-RGK-MRW Document 309 Filed 10/05/18 Page 1 of 7 Page ID #:15053



     1   VINCENT J. BELUSKO (CA SBN 100282)
         VBelusko@mofo.com
     2   HECTOR G. GALLEGOS (CA SBN 175137)
         HGallegos@mofo.com
     3   JONATHAN M. SMITH (CA SBN 292285)
         JonathanSmith@mofo.com
     4   MORRISON & FOERSTER LLP
         707 Wilshire Boulevard
     5   Los Angeles, California 90017-3543
         Telephone: 213.892.5200
     6   Facsimile: 213.892.5454
     7   JACK W. LONDEN (CA SBN 85776)
         JLonden@mofo.com
     8   DIANA B. KRUZE (CA SBN 247605)
         DKruze@mofo.com
     9   SHAELYN DAWSON (CA SBN 288278)
         Shaelyndawson@mofo.com
    10   MORRISON & FOERSTER LLP
         425 Market Street
    11   San Francisco, California 94105-2482
         Telephone: 415.268.7000
    12   Facsimile: 415.268.7522
    13   Attorneys for Defendants
         NIKON CORPORATION, SENDAI
    14   NIKON CORPORATION, and NIKON INC.
    15
    16                                UNITED STATES DISTRICT COURT
    17                            CENTRAL DISTRICT OF CALIFORNIA
    18                                        WESTERN DIVISION
    19
    20   CARL ZEISS AG and ASML                     Case No. 2:17-cv-07083 RGK (MRWx)
         NETHERLANDS, B.V.,
    21                                              DEFENDANTS NIKON
                                Plaintiffs,         CORPORATION, SENDAI NIKON
    22                                              CORPORATION, AND NIKON
                 v.                                 INC.’S PRETRIAL DISCLOSURES,
    23                                              FRCP 26(A)(3)(A)
         NIKON CORPORATION, SENDAI
    24   NIKON CORPORATION, and                     Trial:       November 6, 2018
         NIKON INC.,                                Time:        9:00 a.m.
    25                                              Courtroom:   850, 8th Floor
                                Defendants.
    26                                              Hon. R. Gary Klausner
    27
    28
         Case No. 2:17-cv-07083 RGK
                                                     1
         DEFS’ PRETRIAL DISCLOSURES
          la-1399004
Case 2:17-cv-07083-RGK-MRW Document 309 Filed 10/05/18 Page 2 of 7 Page ID #:15054



     1           Pursuant to the Court’s Order for Jury Trial (ECF No. 50) and Rule
     2   26(a)(3)(A) of the Federal Rules of Civil Procedure, Defendants Nikon
     3   Corporation, Sendai Nikon Corporation, and Nikon Inc. make the following pre-
     4   trial disclosures.
     5   I.      WITNESSES
     6           Pursuant to Federal Rule of Civil Procedure 26(a)(3)(A)(i), Defendants
     7   disclose the following witnesses whom Defendants intend to call at trial, in no
     8   particular order.
     9
    10   1. Darrell, Trevor Jackson
         University of California, Berkeley
    11   748 Sutardja Dai Hall
    12   UC Berkeley, CA 94720
         (415) 690-0822
    13
    14   2. Butterworth, Mark
         1966 Stanley Avenue
    15   Santa Clara, CA 95050
    16   (408) 623-1764

    17   3. Davis, Julie
    18   20 North Wacker Drive
         Suite 2150
    19   Chicago, IL 60606
    20   (312) 506-1505

    21   4. Dr. Stuart Kleinfelder
    22   The Henry Samueli School of Engineering
         University of California, Irvine
    23   Irvine, CA 92697-2625
    24   (949) 824-9430

    25   5. Vannatter, Bryan J.
    26   Contact via Counsel:
         Vincent J. Belusko
    27   707 Wilshire Boulevard
         Los Angeles, CA 90017-3543
    28
         Case No. 2:17-cv-07083 RGK
                                                   2
         DEFS’ PRETRIAL DISCLOSURES
          la-1399004
Case 2:17-cv-07083-RGK-MRW Document 309 Filed 10/05/18 Page 3 of 7 Page ID #:15055



     1   (213) 892-5200
     2
         6. Kitaoka, Naoki
     3   Contact via Counsel:
     4   Vincent J. Belusko
         707 Wilshire Boulevard
     5   Los Angeles, CA 90017-3543
         (213) 892-5200
     6
     7   7. Muraishi, Nobuyuki
         Contact via Counsel:
     8   Vincent J. Belusko
     9   707 Wilshire Boulevard
         Los Angeles, CA 90017-3543
    10   (213) 892-5200
    11
         8. Mori, Yoshizo
    12   Contact via Counsel:
    13   Vincent J. Belusko
         707 Wilshire Boulevard
    14   Los Angeles, CA 90017-3543
    15   (213) 892-5200
    16   9. Sangbongi, Shinsuke
    17   Contact via Counsel:
         Vincent J. Belusko
    18   707 Wilshire Boulevard
         Los Angeles, CA 90017-3543
    19   (213) 892-5200
    20
         10. Shima, Toru
    21   Contact via Counsel:
    22   Vincent J. Belusko
         707 Wilshire Boulevard
    23   Los Angeles, CA 90017-3543
         (213) 892-5200
    24
    25   11. Yamagata, Hiroshi
         Contact via Counsel:
    26   Vincent J. Belusko
    27   707 Wilshire Boulevard
         Los Angeles, CA 90017-3543
    28   (213) 892-5200
         Case No. 2:17-cv-07083 RGK
                                             3
         DEFS’ PRETRIAL DISCLOSURES
          la-1399004
Case 2:17-cv-07083-RGK-MRW Document 309 Filed 10/05/18 Page 4 of 7 Page ID #:15056



     1
     2   12. Etchells, David
         Contact via Counsel:
     3   Vincent J. Belusko
         707 Wilshire Boulevard
     4   Los Angeles, CA 90017-3543
     5   (213) 892-5200

     6   13. Kosiara, Joe (or other representative from Intellectual Ventures Management,
     7   LLC)
         Contact via Counsel:
     8   Daniel Shih
     9   1201 Third Ave.
         Suite 3800
    10   Seattle, WA 98101-3000
    11   (206) 373-7390
    12   14. Reich, Ariel (or other representative from HP Inc.)
    13   Contact via Counsel:
         Sean Cunningham
    14   401 B Street, Suite 1700
    15   San Diego, CA 92101-4297
         (619) 699-2900
    16
    17   15. Toto, Peter (or other representative from Sony Corporation of America)**
         Contact via Counsel:
    18   John Flock
    19   One Broadway
         New York, NY 10004-1007
    20   (212) 908-6490
    21
         16. Hee Ha, Jae (or other representative from MagnaChip Semiconductor
    22   Corporation)
    23   Contact via Counsel:
         Franklin Kang
    24   Two Embarcadero Center, Suite 1300
    25   San Francisco, CA 94111
         (415) 844-1948
    26
    27   17. Wagemann, Ulrich
         Contact via Counsel:
    28
         Case No. 2:17-cv-07083 RGK
                                                  4
         DEFS’ PRETRIAL DISCLOSURES
          la-1399004
Case 2:17-cv-07083-RGK-MRW Document 309 Filed 10/05/18 Page 5 of 7 Page ID #:15057



     1   Christoper S. Marchese
     2   633 West Fifth Street, 26th Floor, Los Angeles, CA 90071
         213-533-4240
     3
     4   18. Zeiler, Andreas
         Contact via Counsel:
     5   Christoper S. Marchese
     6   633 West Fifth Street, 26th Floor, Los Angeles, CA 90071
         213-533-4240
     7
     8   19. Singer, Wolfgang
         Carl-Zeiss-Strass 22
     9   73447 Oberkochen
    10   Germany
         +49 7364 20-0
    11
    12   20. Kaschke, Michael
         Carl-Zeiss-Strass 22
    13   73447 Oberkochen
    14   Germany
         +49 7364 20-0
    15
    16   21. Drube, Jerry
         3130 S Owyhee Street
    17   Boise, ID 83705
    18   (208) 424-7100
    19   22. Pressman, Robert
    20   Bramson & Pressman LLP
         1100 E. Hector Street, Suite 410
    21   Conshohocken, PA 19428
    22   (610) 260-4444
    23   23. Bowles, Frank
    24   Cambridge University Library
         West Road Cambridge United Kingdom CB3 9DR
    25   44-(0) 1223 333000
    26
    27           Based on Defendants’ understanding of whom Plaintiffs currently intend to
    28   call as witnesses at trial, Defendants do not currently have any witnesses that they
         Case No. 2:17-cv-07083 RGK
                                                   5
         DEFS’ PRETRIAL DISCLOSURES
          la-1399004
Case 2:17-cv-07083-RGK-MRW Document 309 Filed 10/05/18 Page 6 of 7 Page ID #:15058



     1   “may call only if the need arises.” Defendants reserve the right to call any of the
     2   witness indicated on Plaintiffs’ trial witness list in the event that Plaintiffs decide
     3   not to call that witness to testify in person. Defendants also reserve the right to call
     4   any witness on Plaintiffs’ witness list or any witness that is needed for rebuttal,
     5   depending on the circumstances at trial.
     6   II.     DESIGNATIONS OF WITNESSES EXPECTED TO BE PRESENTED
                 BY DEPOSITIONS
     7
                 Pursuant to Federal Rule of Civil Procedure 26(a)(3)(A)(ii), Defendants
     8
         disclose in the attached Exhibit A designations of witnesses whom Defendants
     9
         intend to present at trial by deposition testimony. Defendants have designated
    10
         deposition testimony from the following witnesses: David Etchells; Ulrich
    11
         Wagemann; Andreas Zeiler; Ariel Reich; Jerry Drube; Michael Kaschke; Joe
    12
         Kosiara; Robert Pressman; Wolfgang Singer; Jae Hee Ha; and Peter Toto.
    13
         Defendants reserve the right to call these witnesses live at trial to examine them in
    14
         person or to present their testimony via their video depositions.
    15
                 Based on the parties’ agreement, at this time, Defendants have provided only
    16
         initial designations of witness deposition testimony that Defendants may present at
    17
         trial. The parties have not yet exchanged counter-counter-designations, but
    18
         Defendants intend and reserve all rights to present counter-counter-designations in
    19
         addition to the designations provided in Exhibit A.
    20
         III.    EXHIBIT LIST
    21
                 Pursuant to Federal Rule of Civil Procedure 26(a)(3)(A)(iii), Defendants
    22
         identify in the attached Exhibit B the documents or exhibits Defendants expect to
    23
         offer as evidence at trial.
    24
    25
    26
    27
    28
         Case No. 2:17-cv-07083 RGK
                                                     6
         DEFS’ PRETRIAL DISCLOSURES
          la-1399004
Case 2:17-cv-07083-RGK-MRW Document 309 Filed 10/05/18 Page 7 of 7 Page ID #:15059



     1           Dated: October 5, 2018    Respectfully submitted,
     2                                     JACK LONDEN
                                           VINCENT J. BELUSKO
     3                                     MORRISON & FOERSTER LLP
     4
     5                                     By: /s/ Vincent J. Belusko
                                               Vincent J. Belusko
     6
                                                 Attorneys for Defendants
     7                                           NIKON CORPORATION;
                                                 SENDAI NIKON CORPORATION;
     8                                           AND NIKON INC.
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         Case No. 2:17-cv-07083 RGK
                                             7
         DEFS’ PRETRIAL DISCLOSURES
          la-1399004
